.


            OFFICE      OF   THE   ATTORNEY         GENERAL     OF     TEXAS
                                       AUSTIN
GROVER SELLERS
NrrO.RNM GENERAL
  , .




          O$lQlOla an& ahllw         aI   to the proper        procedure       to
          pw5Uie     uwler   the   olr0tmr6anaes.        The    pert
          fagts la,the aewe may be CouM la lq 8.W.  ?:’
          Berles 013 Patp 1089. !me olalm rubmittell to UI
          b Hr. 2. B. Blokett,      lawysr at Liberty, ‘Pexdia,
          a f toraeJ for Mrs. )lartin et a1 1s enaloded here-
          with.     Please return them to me vlth your opinloo.”
                                                                       8’7C




                The HfMlrrr uebe g~a ed permlariaa to ?@i~ rtilt
     &iln.t tb State of Team3 J         w the mghuay   agoltmemt 'Of
      the State of 2exas by Act8    W55, 44th Id lrlatzare,’Chapter
      21              The pertlaent    sQotlons 0% thiniAct are an
      loIrot? 511*




..               %a. 4. T&at proaera lo ewh suit say h
           oervdl upon the oovwoa oi Twas and the Elttorasy
           Qmural of Tsar 8~8 e%y &t@ment vhlch may be re-
           ooosred by reaao~ of,'the promoutlon oi thlm au&b
           &all be oamble   5118
                              of’
                                bbe
                                  foods
                                      of the         lilmy
                                                                                          87’7

Bon&able       P. ,C. Cheer, fnt&b 3


               !I%8XiM'tlar'rulb War Mae& otiU~~~~5d$/@;-
g8Ms ‘or ti mghuey IM+Ptntunt.
la this State that the State lo Mb liable for the tort8 or
ncgllgsans ot it8 offloere or a@ats                   OF 8eymata        eagsged
10 the perforlilfmt8 ai a gowmlls5ntsl funotloo, utas55 it
ha8 e~rersly l88roLbdsugh llobtllty. 10 la Uso well wt-
t&b: that  the lcwatloa, &e#lgartlon,ooamtruatiaa ud rule
tenanm of Sbate hl@away8.b;r the Fll&?ay JWarbm8at a8 10
wooy   OS the at&be 18 0    vwmatu      lutwtloc%. mate **
nalSiaplm7,76 8.W. (24) $8f 8tate v. Plovera, 94 8.U. (?cI)
l93~ Brooks (I. Stat   63 2J.Y;(RI) 534, wro~ rofused~  Martla
vs Sbabeb 88 SJ?. C%b) 41, 05ror r&mod. The doabplas ot
raqmUerb s~rior -Qaw sob         lvxil a@lart the 8wo~eligz~
ID the moortar rrsploymeot op"pub110 amate.’ 'Iboexmapblorr
1. beti        ~$08 the aOvwa$gn ohWa6tsr of the               Jstata      rod it8
ugeaaler, aad upoa the abssme         of obllgatl.om,           aad       nob   on
bhs   grouua     that 00 resisdy bar beea provided.             SW        State      ve
Plcw555, rupee.
           Therefore,the. lo ~165 resulti in bh8 death cd
Hartlo gzm rln to I&OPiabillty agalaeb x5 state cul&55s
the State ha8 expaw85l.yu85tmd swh l.iabillby. Slnab them
uaS LIOgm8ral &if lo 4Sfa,4bat Ehe bum af thl8 i&jo%y a8-
ruml~.81& llablliby, bhe questloa ar154a:uhebher     Seqtiw 3
of the Aot -0s. m5; quoted Umos,  cw  be eoPlerOrued a8 suoh
aaallsapt    1QR.'




                “IS   the AQt be omkstnmd a8,a 8gw!lal law,
        depolvlqg      the state ai a deSenae 10 a partWutea
        oaw,       10 la uaaowtitutlowl    an be1   Vlt5WXWJ
        at Seotloa 3 of tbs Texas Bit ot Rl3 tii rkbth
        provider that all 5140 rbnll hw5 4~51 &Wr.’
        It 15 5l50 vloletlv* of Artmle                111,~s55Eloo 56,               '
        of    OLW Sbste     GoollOLtutloa,~      vhloh ,provlde8btxib
        aa'loca3 or 'kpeelal          lav     &all  be.Qrmrotedi&We
        8 ~aeral        Uv  4aO be We  liQ&2ltOrb&. 'The Pu*-
       .wm.oi         thir eoaotlButloaa1 tuhl+ftfon 4@rist
        t&4    ,c@ctsmab of local or 5$-5418Xlaur 18 a,obols-
        503e ORea'  It is  intouded  00 prwttnE the woatlrrg
        of 5p44ial~prlvlle~58 and ta 844~~ utllformlty    of
        hu ~througbout the   State 88. far 68 pos8ibl.e.
                                                       (
        bllllerv. El Pa50 County, 136 Fex. 370, 150 S+W.
        (pd) 1000, lGG1. 2% oc~bainly MS aot the                        in-
        t$otiw of tib*fraraereOS our CoasP,Ltutton                      that
lion0 19ble 2. C:‘Groar,                   p0ge 4


          Cbs Btete rbauld hays arrtain QsPencea sgainst
          sosc) iad~oiduals, but not against otbera alarilar-
          ly   altuatod.      *
            ln rlew of Ch%f’aroi;oin~~, nsi&hO.r tbo dlstrlat
court  of Liberty CEountp, nor my other co&H, undar any alr-
cucmtanac,o, &ad juriodiotion   to render thn judglaonf wbiah
w48 rrnd4rod hero, and ttiorrsfore Chr judgment is rold in
its antlmCy.      Thn rulr has booa tbua rtated by the 3iprci.w
Cmrt       in hIthor          v.    Mttrrscrn,        27 Tax.     4918

                 *Order8 or judgasnCa which the aouxt baa not
          cha powor unarr any olrmbarCmaos to make or raador
                 of eaurao , aall  ad, balm mull, tholr null-
          !zi’nmy br nseorbad In say aallrtsral    proasodlna,
          whore they CLII rrllrd   on in support OS e alala Of
          right.


               vhe aaae or an adminfatrrtioa    upm t&3 aetata
          or o llvlng raan has alrasdy barn gl~cn 08 an oxaa-
          plr of absoluts .aulllty   of the pmcasEla&a of a
          probate aaurt, svan whsre svary 4Eep has beau taken
          with perfoot rsgularlty;    and It ir ~11 to bsar la
          mind that in thls aaae the prooeadln&:s OS ths court
          axe absolrrtqly null,   bowauec) the aa   la act ana
          UPOOwhloh ths eouy.t~ Ithe, the tiffht to dellbsra te,
          and not for any or;hex reraan.”
                   Cf like        erfoc?     le    Ckiujr fr    Cowdan, 251 3.   %. 622,
writ rstueau.              ‘iWe CYBB Involved. Q ti+ituntlon ahera 4 gumdim
sjqliod        for
            parnlssioa    tii ox~laa1~3 hsr wmlta iana   tor ~UA~B
la another county.     The oaurt gmitsd    tha epplioatlon snd t&e
d6t0as w6m axchangad.     After ths serrda Barn of age, they brweht
wit   to umwsl tha guardlanla ~&ad snd to puliut title.      TRo
court      aala:
                   Vhs     dssa     sou ht to bs aanaslsd
                                                   Is void bo-
          aaueo the appliart I!on af the guardlsa,    ths order
          of the aourt,  and the approval order,    .-se wall 84
          the daod, lrhow that the probeEs court had not the
          power to euthorlze   ths (gusrdian to sxohW$a ths
          land4 of tho wards. Therefor      th4 or%ara    war@
          subjsct     to     eolletaral           attmck.      . . .
Hondrable    D. 0.~’GreeP, page 5


            “The guardian Is nowhere authorized  to exahange
      the lands of the wards by any atatuts, so the pro-
      bate oourt aated in excess of its jurlsdlatlon,   . .
      . .”
             Set;~also   Commtinderv. Bryan,    123 S. w. (2) 1008.
           Sinas the judgment Is abaolutaly    voici:; ft oannot
oonstltute  a valid olaim’against    the State or the, State High-
way Funds.   Therefore,    It 1s the opinion of this department
that Rouse Bill No. 826 is unoonstltutlonal     beoause it,is    In
vlolatlon  of Artlale   III, Seotlon 44, of the State Constitution.
             We return   herewith   your file   on thla matter.
                                                 Very li.fulp yours
                                           ATTORNEY’
                                                  tiji3Bm.     OF TEXAS




ALM:db
b”nolo6urs